EXHIBIT NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedFebruary 29, 2008 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Feb-08 15-Feb-08 17-Mar-08 Floating Allocation Percentage at Month-End 58.62% To 29-Feb-08 17-Mar-08 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $ 1,000,000,000.00 Principal Amount of Debt $ 1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $ 1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 734,735,909.31 Beginning $ 0.00 Total Collateral $ 1,932,880,385.31 Additions $ 0.00 Ending Balance $ 0.00 Collateral as Percent of Notes 193.29 % NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 31 Total Pool LIBOR 3.121250 % Beginning Gross Principal Pool Balance $ 3,758,075,115.52 Applicable Margin 0.000000 % Total Principal Collections (1,370,610,747.15 ) 3.121250 % Investment in New Receivables 1,456,553,458.75 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (31,637,409.86 ) Interest $ 2,687,743.06 $ 2.83 Principal Default Amounts - Principal $ 0.00 $ 0.00 Principal Reallocation - Unused Fee $ 0.00 $ 0.00 New Series Issued During Collection Period $ 2.83 Less Net CMA Offset (328,184,859.51 ) Less Servicing Adjustment (5,010,864.27 ) Total Due Investors $ 2,687,743.06 3.121250 % Ending Balance $ 3,479,184,693.48 Servicing Fee 944,287.06 Excess Cash Flow $ 2,377,691.73 SAP for Next Period 55.56 % Average Receivable Balance $ 3,422,520,272.48 Monthly Payment Rate 40.05 % Reserve Account Interest Collections Required Balance $ 7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $ 0.00 NMOTR Total Pool Total Interest Collections $ 18,452,132.71 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $ 18,452,132.71 Page 5 of
